Harrison, J.  i. conEBEERATE states: of Vtleu a° That the acts of the several States which attempted to secede from the Federal Union, and their different departments of government during the war, relating to their respective affairs and internal government, and not impairing or tending to impair the authority of the national government, were valid, and obligatory, is too well and authoritatively settled now to be called in question. Hawkins v. Filkins, 24 Ark., 286; Hendry v. Cline, 29 Ark., 414; Berry v. Bellows, 30 Ark., 198; State, use, &c. v. Brown, Ib., 761; Texas v. White, 7 Wall, 700; City Richmond v. Smith, 15 Wall, 429; Horn v. Lockhart, 17 Wall, 570.  2. rhsab^oontratermV •! s tramen*, The warrant tendered, which was in the usual form, andthat prescribed by the statute, was payable in -dollars, without designating any kind of money, and the objection that it was payable in confederate money, was therefore not tenable, as held in Roane v. Green & Wilson, 24 Ark., 210, and Daniel v. Askew, 36 Ark. 487. Warrants issued on or prior to the twenty-fourth of July, 1863, were not called in or required to • be presented for reissuance by the order of July, 1873, but the call was in terms restricted to those of a subsequent date ; consequently that in controversy was not barred because not presented within the time limited.  3. cootty Scrip: [Cancel-reissue of. The time given by the order for the presentation of those ^ called in, was less than three months, when the statute requires the time in which the warrants should be presented fixed in the order, to be at least three months from the date of it. Section 614 Gantts Digest. The order was therefore invalid. Fry, Collector v. Reynolds, 33 Ark., 450. And if the orders subsequently made, extending the time for presentation, may be regarded as new calls, and as to all warrants previously issued, as from their language possibly might have been intended, though such orders can not be made oftener than once in every three years, they also, for the same reason, were invalid, and the warrant held by the appellant was barred by none of the calls.  4. « same: If nmita° There is no time fixed by law in which county warrants must be presented to the Treasurer for payment, or paid to the Collector for taxes, or be barred ; but if never bai'red by a call for reissuance, they must be paid by the Treasurer if he have funds on hand, or received by the Collector for taxes when presented or offered, no matter how long they may have been outstanding. Daniel v. Askew, 36 Ark. 487.  5. same : of*ior The warrant called for a much larger sum than the amount of the tax for which it was offered in payment, but the appellant was entitled to pay the tax with it and remit, as it appears he proposed to do, the excess. The writ of mandamus should have been granted. The judgment of the court below is reversed and the cause remanded.